Title: To James Madison from Edmund Pendleton, 17 June 1782
From: Pendleton, Edmund
To: Madison, James

 

Dear Sir:
Virga. June 17th 1782

Your favr of the 4th brought a confirmation of the unfortunate Issue of the great Naval Conflict in the West Indies on the 12th of April, unless we can suppose Adml Rodney’s Letter spurious, no features of which I am able to discover, unless it be an uncommon modesty, for which they have not been very remarkable in such Narrations in the course of this dispute. we are yet told from Richmond, as handed to that place from Ct Rochambeau, that Degrasse is not a prisoner tho they have lost the ships mention’d, but as Rodney’s letter as to that point seems confirmed by the Account brought to Baltimore by the Vessell from Hispaniola, that the Squadron late under Ct. Degrasse was to be commanded by Vaudruille, I think that Valuable officer is a prisoner; If this Baltimore Account be true, I think we may soon hope to hear something agreeable from Jamaica, which may Ballance our former misfortune.
I have a letter from Genl. Green’s Camp of the 18th past wch mentions the Imbarkation of 2 Regiments near 1000 men from Charles Town on the 4th of that Month supposed for Jamaica—from whence I conjecture that the preparations at New York are for conveying troops on the like errand, unless they have some plundering plan to Execute in America. there appears no Intention in the Garrison at Charles Town to evacuate it, or commence Offensive Operations. My poor nephew Judge Harry, is miserable in his Captivity there, confined in the Provost, he is afraid to take the Air of his window, lest some Refugee should be at hand to shoot him. Genl Leslie has hitherto refused his parole altho Genl Green [has] offer’d to pledge himself for his performing the terms of it; the present behaviour of the Refugees might Satisfie Lesly of the Propriety of his breaking his former Parole, if his letter to Ld Cornwallis had not been Satisfactory. He was in bad health when taken, so that I suppose his situation & the approaching hot Season, will soon put an end to all disputes about him & gratify the wishes of his Enemies, unless no death, but that by their own hands will do so.
We have had publications of the States General having acknowledged our Independence & recognized Mr Adams as Public Minister; If they have any foundation in truth, I suppose they only mean that the Province of Holland hath acceded to that measure; but of this I doubt, as you only mention that of Friesland: The whole was in a probable train, if the affair of April 12th has not Interrupted it.
Your judicious decision upon the distinct Powers of Congress & the State, respecting the Flags & Passports for carrying tobacco to New York, is unanswerable, and I feel the propriety of our Assembly’s joining in the necessary Concert on this Occasion, calculated to furnish a Market for our tobacco, which we much want, and save so much Specie to be sent off in discharge of our Continental proportion of expence. The principal objection (and what I understand Influenced the Assembly) was a regard to our noble Ally, who ’twas thought would see with resentment our tobacco going to the Common Enemy by consent of the Governing powers, a circumstance we cannot be too attentive to, from every consideration of Justice & gratitude; but besides that the Alternative of remitting the very money we Possess from their generosity, could not be less displeasing, it is to be observed that they in a manner consented to this measure, when in the Capitulation at York, in which their General had a part, the British Merchants were allowed to dispose of their goods here and of course tobacco must go to pay for them, since that was the only means. I heard a sensible Member say that he would have consented to the measure, if the French Minister had been consulted & approved it. The price (tho’ Current here) was another Objection, for say some Gentn., if our tobacco must go to the Enemy, why should not we, rather than the united States have the whole price, wch the Enemy are willing to give. the very money lodged with Mr Morris was offer’d to our Governor for tobo. at 30/a hundred provided this Passport could be obtained to carry it to N. York, and Merchants here have declared publicly that with such a passport, they would give 40/Sterling. This is indeed a Serious objection for if in consequence of this restriction in trade we are to submit to a very low price for our Staple, & must agree to wa[i]ve it whenever Congress shall propose to do so, for the Interest of the United States, we may easily suppose without breach of Charity, they would soon make their Financier a Merchant to purchase up all our tobacco, and whether they would in such case continue disinterested and proper Judges to exercise the power of Flags, is pretty [e]asily determined. In a general view therefore such a proceeding could not be approved, but the Inference is that in future we shall avoid all occasions of this sort, by either making the trade free & open, or not allow it in any case. As to what is past, we purchased the goods under a public & authorized Capitulation & are bound to pay for them; we must do so in Specie or tobacco; it is more convenient to part with the latter at the current price than the former, & should have been willing but for the Prohibition, to have let the Crs carry the tobacco any where & make their proffit[.] if Congress think they can without Injury to the Public allow the tobacco to go to New York, and take the proffit the Merchts would otherwise have, it would seem Virginia is not Injured, & the Union benefited. But here lies the Rub. If Virginia in payment of a debt to the Enemy contracted with the approbation & under the Sanction of the States, can avail herself of an high price for her produce, & Congress see no Injury in exporting that produce (for this is admitted in granting the Passports) why should they withold their Sanction to the export for the benefit of Virga. & compel her to purchase Passports, at the price of the whole proffit? Is not this making a Merchandise of Congressional Powers? I write my thoughts just as they occur & perhaps (like they say of the Assembly Resns.) my reasoning may be at Variance with my Opinion. Would not a Compromise be most Equitable? Let the Passports stand & be assented to here. Let the States have the benefit of the proffit, as far as the money goes Lodged wth Mr Morris (for that was gone from the State) and let Virga. have the best price she can get for tobacco for the residue of the debt, under the knowledge of these Passports & so let it end. I have given you too much trouble on this Occasion & Intreat yr Pardon. I am happy to hear the former Delegation in Congress is continued, as I suppose Mr Jones & Mr Atto have agreed to return. I am with great regard
Dr Sr Your very affe friend
Edmd. Pendleton
